Citation Nr: 1826235	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-07 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for heart palpitations, to include as secondary to medication prescribed for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from January 1992 to January 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of that hearing has been associated with the claims file.
 
The Board remanded the claim for further development in March 2015.  That development has been completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 

FINDING OF FACT

The Veteran's heart palpitations, diagnosed during the course of his appeal, is related to medications prescribed for his service-connected disabilities.


CONCLUSION OF LAW

Heart palpitations are proximately due to or the result of medications that the Veteran was prescribed for his service-connected disabilities, to include his mental health and irritable bowel syndrome.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable disposition to grant the Veteran's claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  There is no prejudice to the Veteran.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.

The Veteran's service treatment records indicate that he underwent an ECG in September 1998 during his military service, which revealed normal results.    

The Veteran was afforded a VA examination in November 2011 in connection with claims not currently before the Board.  At that time, no angina, heart murmur, or cardiomyopathy were found, and an ECG yielded normal results.

In February 2012, at an appointment with his private doctor, Dr. R.V. (initials used to protect privacy), the Veteran reported that his heart would occasionally skip a beat since he had begun using Cymbalta.  

In April 2012, Dr. A.G. indicated that palpations were present; however, a cardiovascular examination was normal.  Palpitations were again noted in July 2012.  

At a follow-up appointment in December 2013, Dr. R.V. reported that amitriptyline had been prescribed due to the Veteran's irritable bowel syndrome symptoms, but had been discontinued due to the side effects of that medication.

The Veteran was again diagnosed and treated for palpitations in October 2014.

In October 2017, the Veteran was afforded a VA examination.  Although the Veteran failed to report for that examination, the examiner still provided a medical opinion regarding the heart palpitations based upon her review of the medical records.  The examiner found that the Veteran had been diagnosed with tachycardia and palpitations, but opined that the condition had resolved.  However, she found that the palpitations had occurred while he was being treated with tricyclic medications for his irritable bowel syndrome and mental health disorder, which are service-connected disabilities.  Thus, the examiner opined that the claimed condition was mostly likely the result of an adverse effect of medication for his service-connected disabilities.

Based on the foregoing, there is evidence showing that the Veteran had heart palpitations during the appeal period that later resolved.  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).  The evidence also indicates that the palpitations resulted from the medication used to treat his service-connected disabilities.  Therefore, the Board finds that service connection is warranted for heart palpitations.


ORDER

Service connection for heart palpitations is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs